         Case 1:21-cr-00217-PGG Document 41 Filed 04/15/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, NY 10007


                                                     April 15, 2021

By ECF
The Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Stuart Finkelstein, 21 Cr. 217 (PGG)

Dear Judge Gardephe:

        In an effort to expedite the production of discovery in this case, and to safeguard certain
sensitive and/or confidential materials, the parties have agreed upon a proposed Protective Order
to govern discovery in this matter. A copy of the proposed Protective Order is enclosed for Your
Honor’s consideration.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney



                                         by: /s/
                                             Rushmi Bhaskaran
                                             Assistant United States Attorney
                                             Southern District of New York
                                             (212) 637-2439


cc:    Brian Griffin, Esq. (by ECF)
